Citation Nr: 0004806	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for eye disability.

2.  Entitlement to service connection for chronic low back 
pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from January 1975 to 
August 1997.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).

We observe that the appellant indicated in his June 1998 
substantive appeal that he believed the 30 percent evaluation 
assigned his service-connected mycosis fungoides lymphoma was 
appropriate.  The Board construes this statement as a 
withdrawal of the claim for increase for mycosis fungoides 
lymphoma.  We note that the appellant's primary concern 
regarding this disorder is the possibility that the assigned 
rating may be reduced at some future date.  He argues that 
this disability is permanent in nature and will not improve.  
While the Board acknowledges the appellant's concern, we note 
that, if the appellant's condition is permanent in severity 
as argued, he need not worry that the rating will be reduced 
based on possible future examinations.  Also, we note that, 
after having been continuously rated for a period of 20 
years, the disability rating will become protected by law.  
See 38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) 
(1999).  At this time, the VA rating schedule does not permit 
the designation of any particular disability as 
"permanent."  Rather, this is accomplished de facto by the 
examination and rating process, which will not reduce a 
disability rating for service-connected disorder that have 
not shown sustained improvement.  See generally 38 C.F.R. 
§ 3.344 (1999).

Additionally, the Board observes that the appellant's 
representative waived consideration of newly obtained 
evidence by VARO pursuant to 38 C.F.R. § 20.1304(c) (1999).



FINDINGS OF FACT

1.  The appellant was diagnosed with bilateral floaters in 
service, which was shown post service on private eye 
examination in March 1999.

2.  Competent medical evidence has not been presented showing 
a current back disability, or showing a nexus, or link, 
between any current back diagnosis of record and any in-
service back complaints or findings.


CONCLUSIONS OF LAW

1.  Bilateral muscae volitantes (floaters) was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).

2.  A well grounded claim for service connection for chronic 
low back pain has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from January 1975 to 
August 1997.
Service medical records reflect that, in 1979, the appellant 
was seen for complaints of dust-like particles that moved 
with visual gaze.  The impression was muscae volitantes 
(floaters).  The appellant was advised to return if there was 
an increase in floaters or if he saw flashing lights.  In 
October 1985, he was seen for complaints of blurred vision of 
1 month's duration, mostly in the morning.  The impression 
included possible mild iritis.  In January 1987, the 
appellant was seen for complaints of blurred vision of 2 
months' duration along with irritated and itching skin.  The 
assessment was decreased visual acuity and dry skin.  An 
optometry consult was planed.  Optometry examination in 
February 1987 revealed mixed hyperopia and myopia.  In March 
1988, the appellant was seen for low back pain of 2 month's 
duration related to moving boxes.  Objectively, there were 
muscle spasms.  The assessment was rule out case of low back 
pain.  X-rays were within normal limits.  In May 1988, the 
appellant presented himself for follow-up examination.  There 
was no tenderness or spasms.  Slight scoliosis was seen.  The 
assessment was low back pain.  In August 1992, ophthalmology 
examination was performed because of the appellant's mycosis 
fungoides.  The assessment was hyperopia and normal ocular 
health.

Service medical records included periodic examination 
reports, and histories, dated June 1992, June 1993, June 
1994, and April 1995, which are negative for abnormal eye or 
back complaints or findings although it was noted that the 
appellant wore glasses.  Service retirement examination dated 
May 1997 reflects a history of eye trouble and recurrent back 
pain.  The appellant reported that floaters in the eyes were 
found in 1979, that he was diagnosed with dry eye syndrome in 
1996, and that he had chronic low back pain since March 1988.  
Clinical evaluation was negative for eye and back disability.  
Under summary of defects, the examiner wrote "healthy 
individual."

In February 1998, a VA general examination was conducted.  
The appellant, age 45, reported "low back pain at times."  
Review of the systems revealed normal eyes, and essentially a 
normal musculoskeletal system with no limitation of motion of 
any joints or swelling.  The diagnoses included lumbosacral 
spine strain.  On VA spine examination also in February 1998, 
there was 90 degrees of forward flexion, 30 degrees of 
backward extension, and 34 (right) and 46 (left) degrees of 
bilateral flexion.  The diagnosis was "[q]uestionable 
degenerative joint disease, lumbosacral spine, with no loss 
of motion or function due to pain."  X-ray study of the 
lumbosacral spine was normal.

By a rating decision dated March 1998, service connection for 
dry eye syndrome and chronic low back pain was denied.

In his notice of disagreement dated April 1998, the appellant 
indicated that he sought service connection for floaters of 
the eyes, not dry eye syndrome.  He also argued that service 
connection was warranted for his back because of continued 
low back pain and stiffness.  The appellant elaborated in his 
substantive appeal dated June 1998 that he has had back pain 
over a 10 year period beginning in service, which he 
described as a dull pain in the low back with severe episodes 
of pain occurring at least once a month.

A March 1999 private ophthalmology report reflects a 
diagnosis for mild bilateral "vitreous floaters (muscae 
volitantes)," otherwise there were healthy optic nerves and 
normal retinal anatomy.

ANALYSIS

The appellant seeks service connection for a floaters of the 
eyes and chronic low back pain.  Service connection may be 
granted, when the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  In the case of 
any disease diagnosed after discharge, service connection may 
be granted when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Service connection is 
presumed if a veteran manifests a chronic disease, such as 
arthritis, to a degree of at least 10 percent within one year 
after separation from service.  38 U.S.C.A. § 1112 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

Eye Disability

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that the 
claim for eye disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999) and Murphy v Derwinski, 
1 Vet.App. 78 (1990).  Furthermore, the undersigned believes 
that this case has been adequately developed for appellate 
purposes by VARO and that a disposition on the merits is in 
order.

A review of the evidence of record shows that the appellant 
was diagnosed with muscae volitantes (floaters) on 
ophthalmology examination in service and recently on private 
ophthalmology examination in March 1999.  There is no 
evidence of record to dissociate the recent identical 
diagnosis from that in service, and we observe that the 
appellant's history of floaters was noted on one of his 
periodic service examinations.  In view of the above, the 
Board finds that the weight of the evidence supports 
entitlement to service connection for muscae volitantes 
(floaters) of the eyes.

Low Back Pain

While service medical record show that the appellant was seen 
in 1988 for complaints of back pain, assessed as strain, 
subsequent periodic service examination reports dated 1992 
through 1995 are negative for back complaints or findings.  
Also, while the appellant reported recurrent back on service 
retirement examination in May 1997, clinical evaluation was 
negative for any chronic back disability.

In February 1998, a VA general examination was conducted.  
The appellant, age 45, reported "low back pain at times."  
Review of the systems revealed essentially a normal 
musculoskeletal system with no limitation of motion of any 
joints or swelling.  A diagnosis for lumbosacral spine strain 
was rendered.  On VA spine examination also in February 1998, 
a diagnosis was given for "[q]uestionable degenerative joint 
disease, lumbosacral spine, with no loss of motion or 
function due to pain", but a subsequent x-ray study of the 
lumbosacral spine was entirely normal.

After reviewing the evidence of record the Board finds that 
the appellant has failed to submit a well grounded claim for 
back disability.  Objectively, there is no evidence of a 
chronic back disability.  We observe that the appellant's 
back strain in service resolved without sequelae although 
subjective complaints of recurrent back pain were noted on 
retirement examination in May 1997.  We further observe that 
clinical findings were negative for functional impairment of 
the back on VA examinations in February 1998.  Although a 
diagnosis for lumbosacral spine was rendered on VA general 
examination, this diagnosis must have been based on the 
appellant's history since it is clearly not supported by the 
clinical findings.  Similarly, although "questionable" 
degenerative joint disease of the lumbosacral spine was 
diagnosed on VA joint examination, subsequent x-ray study of 
the back was normal, thereby ruling out a diagnosis for 
degenerative joint disease.  Accordingly, the Board finds 
that competent medical evidence has not been presented to 
establish the presence of a back disability.  Without 
evidence showing that a disease or disability is present, no 
plausible claim for service connection can be presented, and 
the claim is not well grounded.  See Brammer v. Derwinski, 
3 Vet.App. 233, 225 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992).

Additionally, even if the Board were to conclude that 
competent evidence had been submitted showing a current back 
disability, the claim would remain not well grounded because 
competent medical evidence has not been presented showing a 
nexus, or link, between the in-service back complaints and 
findings, and any current back diagnoses.  See Caluza supra. 
at 506; see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its June 1996 
statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of his application for the claim for service 
connection.


ORDER

Service connection for bilateral muscae volitantes (floaters) 
is granted.

Service connection for chronic low back pain is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

